       Case 20-00012-ELG            Doc 72    Filed 05/12/21 Entered 05/12/21 10:39:28          Desc Main
                                             Document      Page 1 of 3
The order below is hereby signed.

Signed: May 12 2021




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLUMBIA

        In re:                                        :
                                                      :
                 Deborah L. Rosario                   :         CASE NO. 20-00012
                                                      :         CHAPTER 13
                    Debtor                            :
        _________________________________             :

                                           ORDER APPROVING SALE

                 UPON CONSIDERATION of the Debtor’s Motion for Approval to Sell Real Estate, any

        response thereto, and good cause having been shown, it is by the United States Bankruptcy Court

        for the District of Columbia,

                 ORDERED, that the Motion be and is hereby GRANTED; and it is further

                 ORDERED, that the sale of the Debtor’s real property known as and located at 5180

        Fulton Street NW, Washington, DC 20016 be and is hereby APPROVED pursuant to the

        Sales Contract dated April 2, 2021 and ratified April 4, 2021; and it is further

                 ORDERED, that the Settlement Agent closing the sale of the property shall pay and

        satisfy the secured claims of U.S. Bank c/o Rushmore Loan (POC6) and Revere Bank (POC5) at

        the time of settlement; and it is further

                 ORDERED, that the Settlement Agent closing the sale of the property shall retain from

        the sale proceeds, and tender to the Chapter 13 Trustee, an amount sufficient to satisfy the

                                                          1/3
Case 20-00012-ELG             Doc 72    Filed 05/12/21 Entered 05/12/21 10:39:28        Desc Main
                                       Document      Page 2 of 3



outstanding claims, costs, and commissions necessary to pay off the Confirmed Plan in full, and

the Trustee is authorized to submit a payoff state that includes an additional $5,000.00 to cover

potential additional attorney’s fees and costs owed to Debtor’s counsel for post-confirmation

services; and it is further

        ORDERED, that the Settlement Agent closing the sale of the property shall forward a

copy of the final Closing Disclosure Statement to the Chapter 13 Trustee after the closing on the

sale of the property; and it is further

        ORDERED, that the Sales Contract may be freely amended, modified, and extended by

the Debtor and Buyer as long as the amended, modified, or extended terms do not result in a

reduction of the funds to be paid to the secured creditors or the Trustee toward the confirmed

plan.


I ASK FOR THIS:

/s/ Michael A. Ostroff
Michael A. Ostroff, Esq. # MD17803
Montero Law Group, LLC
1738 Elton Road, Suite 105
Silver Spring, MD 20903
Tel: 301-588-8100
Fax: 301-588-8101
Email: mostroff@monterolawgoup.com
Counsel for Debtor


SEEN AND NO OBJECTION

/s/ Rebecca A. Herr
Rebecca A. Herr, Esq. Bar ID # MD0032
185 Admiral Cochrane Drive, Ste 240
Annapolis, MD 21401
Tel: 301-805-4700
Email: rherr@ch13md.com
Chapter 13 Trustee


                                                 2/3
Case 20-00012-ELG         Doc 72     Filed 05/12/21 Entered 05/12/21 10:39:28   Desc Main
                                    Document      Page 3 of 3



SEEN AND NO OBJECTION


/s/ William R. Feldman
William R. Feldman, Esq. #358221
Of Counsel, PROTAS, SPIVOK & COLLINS, LLC
451 Hungerford Drive, Suite 210
Rockville, MD 20850
Tel: 301-469-3610
E-mail: wrflaw@aol.com
Counsel for Secured Creditor Revere Bank


SEEN


/s/ Richard J. Rogers
Richard J. Rogers, Esq. #01980
COHN, GOLDBERG & DEUTSCH, LLC
600 Baltimore Avenue, Ste 208
Townson, MD 21204
Tel: 410-296-2550
E-mail: rrogers@cgd-law.com
Counsel for Secured Creditor U.S. Bank


Copies to:

Trustee
Debtor
Debtor’s Counsel
All creditors and parties-in-interest

                                        END OF ORDER




                                              3/3
